                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CAROLYN MILLER,                                   )
                                                  )
                       Plaintiff,                 )   No. 18 CV 4088
                                                  )
               v.                                 )    Judge Rebecca R. Pallmeyer
                                                  )
SOUTHWEST CREDIT SYSTEMS, L.P.,                   )
                                                  )
                       Defendant .                )


                            MEMORANDUM ORDER AND OPINION

       In March 2018, Plaintiff Carolyn Miller received a letter from Defendant debt collector,

Southwest Credit Systems, L.P. (“SWC”), seeking to collect a $125.03 debt. In a section of the

document titled “Account Summary,” the letter identified the creditor as “MONI.” Ms. Miller alleges

that “[t]here is no such entity as Moni,” and that by listing MONI as the creditor, SWC failed to

properly identify the creditor to whom Ms. Miller owed the debt, thus violating the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. (Compl. [1] at ¶ 21.) Both parties

move for summary judgment. Because the letter is not plainly confusing, and Miller has offered

no evidence other than her own assertions to support her claim, the court grants summary

judgment for Defendant SWC.

                                          BACKGROUND

       Defendant SWC is a debt collection agency based in Texas, licensed and doing business

in Illinois. (Pl.’s Statement of Material Facts in Supp. of Mot. for Summ. J. (“Pl.’s SOF”) [53] ¶¶ 2–

5; Am. Answer [13] at 3.) Plaintiff Carolyn Miller, née Carolyn Webber, is an Illinois resident who

owes an unpaid balance on an account for a home security service provided by Platinum

Protection, L.L.C. (“Platinum”). (Pl.’s SOF ¶¶ 1, 11.) Miller’s contract with Platinum, signed in

July 2011, included a provision allowing Platinum to “assign or subcontract all or any of [the]

[a]greement without notice to [the] [c]ustomer” to Monitronics Funding, L.P. or to Monitronics


                                                  1
International, Inc. (Id. at ¶ 6; Platinum Contract ¶ 18, Ex. G to Pl.’s SOF [53-7].) At some time

during the course of the contract, Platinum assigned the agreement to Monitronics International,

Inc. (“Monitronics”). (See Pl.’s SOF ¶ 9.) In October 2014, Miller cancelled her security services

with “Platinum Protection or Monitronics” in writing. (Cancellation Letter, Ex. D to Pl.’s SOF [53-

4].)

       During September and October of 2016, Monitronics underwent a corporate rebranding

and changed its name to MONI. (Pl.’s SOF ¶ 10; Def.’s Statement of Material Facts in Supp. of

Mot. for Summ. J. (“Def.’s SOF”) [40] ¶ 9; Hazzard Aff. ¶ 6, Ex. A to Def.’s Mot. for Summ. J.

(“Def.’s MSJ”).) On November 30, 2017, MONI placed Miller’s unpaid home security account with

SWC for collection. (Hazzard Aff. ¶ 5.) Then, on March 29, 2018, SWC sent Miller a letter

informing her that her “account ha[d] been assigned to this office for collection,” and that she had

a balance due of $125.03. (Collection Letter, Ex. E to Pl.’s SOF [53-5]; Ex. B to Def.’s MSJ [40-

3].) In the top right-hand corner of the collection letter, there is a table in a box titled “Account

Summary,” summarizing information about the debt. (Id.) This table lists MONI under the heading

“Creditor” and includes Miller’s customer number with MONI 1 under the heading “Creditor Account

No.” (Id.; Pl.’s SOF ¶ 14.) The Account Summary table also contains Miller’s account reference

number with SWC, 2 the principal amount of the debt, and the total amount due. (Collection Letter.)

The body of the letter assures Miller that SWC would provide verification of the debt, if she

disputed it, as well as the “name and address of the original creditor, if different from the current



       1
                Platinum used two identification numbers in connection with Plaintiff’s home
security account—an account number and a customer number. From the record, it appears that
these numbers remained the same when Platinum assigned Plaintiff’s contract to Monitronics.
Only the account number is referenced in Plaintiff’s July 2011 contract with Platinum, but Plaintiff
included both the account number and the customer number in the October 2014 letter canceling
her service with Monitronics. (See Platinum Contract; Cancellation Letter.) The debt collection
letter uses the customer number that Platinum had assigned to Miller’s account.
       2
                 Miller’s account reference number with SWC appears to have been used only
internally by SWC in connection with its debt collection efforts, not to tie the debt collection letter
to Plaintiff’s Platinum contract. (See Account History, Ex. C to Def.’s MSJ [40-4].)

                                                  2
creditor” upon request. (Id.) The letter contains no information explaining Monitronics’ rebranding

as MONI, and no other details about MONI. (Id.)

       Miller never made any payments on the debt, and there is no indication that Miller

contacted SWC for additional information about the debt or the named creditor. She filed this

lawsuit through counsel on June 12, 2018. Miller alleges that SWC’s collection letter violates

§ 1692g of the FDCPA by failing to identify “the name of the creditor to whom the debt is owed.”

15 U.S.C. § 1692g(a)(2). SWC and Miller both now move for summary judgment.

                                       LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a); see also Celotex Corp. v. Cartrett, 477 U.S. 317, 322–23 (1986). “An issue of material fact

is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 971, 974 (7th Cir. 2015)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). On cross-motions for

summary judgment, the court “draw[s] inferences ‘in favor of the party against whom the motion

under consideration was made.’” Bentrud, 794 F.3d at 874 (quoting McKinney v. Cadleway

Props., Inc., 548 F.3d 496, 500 (7th Cir. 2008)).

                                           DISCUSSION

I.     Application of the FDCPA to this Dispute

       The FDCPA establishes certain requirements with which debt collectors must comply

when writing and sending collection letters, also known as dunning letters, to consumers. See 15

U.S.C. § 1692g. For the FDCPA’s requirements regarding the contents of dunning letters to

apply, the party sending the letter must be a debt collector, the debtor must be a consumer, and

the unpaid obligation that is the subject of the dunning letter must be a “debt” as that term is

defined by the FDCPA. As a threshold matter, SWC challenges whether the FDCPA governs its

activity in this case. The parties agree that SWC is a debt collector and that Miller is a consumer

                                                 3
as defined by the FDCPA, see 15 U.S.C. § 1692a(3), (6), but SWC contests whether Miller has

proven that the alleged debt at issue is a “debt” within the meaning of § 1692a(5). The FDCPA

defines “debt” as “any obligation or alleged obligation of a consumer to pay money arising out of

a transaction” in which “the subject of the transaction [is] primarily for personal, family, or

household purposes.” 15 U.S.C. § 1692a(5). In her Rule 56.1 Statement of Undisputed Facts

[53] accompanying her motion for summary judgment, Miller states that the security monitoring

service that led to the unpaid balance with MONI was used in her home and “not for business

purposes.” (Pl.’s SOF ¶ 8.) Rather than file the required response to Plaintiff’s Statement of Fact,

see Local Rule 56.1(b)(3), SWC filed a general response to Miller’s motion for summary judgment.

In that response,SWC concedes that “a contract for a home security system at her former

residence” is “indicative of the debt being consumer in nature,” but nevertheless contends that

Miller has not met her burden of proving that she did not accrue the debt on behalf of a business.

(Def.’s Resp. to Pl.’s Mot. for Summ. J. (“Def.’s Resp.”) [62] ¶¶ 22–23.)

       The court finds Miller’s submission sufficient on this score. Local Rule 56.1 provides that

“[a]ll material facts set forth in the statement required of the moving party will be deemed to be

admitted unless controverted by the statement of the opposing party.” N.D. Ill. L.R. 56.1(b)(3)(C);

see Stevo v. Frasor, 662 F.3d 880, 887 (7th Cir. 2011) (“[D]istrict judges are entitled to insist on

strict compliance with local rules designed to promote the clarity of summary judgment filings.”).

By failing to properly dispute Plaintiff’s statement of material facts in compliance with Local Rule

56.1(b), SWC, as the opposing party, is deemed to have admitted those facts. Accordingly,

although in the end it is not dispositive, the court accepts that Miller’s unpaid home security service

account is a consumer debt, and that the FDCPA governs this dispute.

II.    FDCPA § 1692g

       To comply with the FDCPA, a debt collector must include certain information in either “the

initial communication with a consumer in connection with the collection of any debt,” or in a notice

sent within five days of the initial communication. 15 U.S.C. § 1692g(a). In particular, the debt

                                                  4
collector must clearly state the amount of the debt the consumer owes and the name of the

creditor to whom the debt is owed. 15 U.S.C. § 1692g(a)(1)–(2). The debt collector must also

provide the debtor with written notice that he or she may request information about the original

creditor, if different from the current creditor, and that the consumer may dispute the validity of

the debt. 15 U.S.C. § 1692g(a)(4)–(5). Moreover, the debt collector must inform the consumer

that if she does not dispute the debt’s validity, the debt collector will assume it is valid. 15 U.S.C.

§ 1692g(a)(3).

       In this circuit, courts determining whether a dunning letter complies with the requirements

of the FDCPA view the communication through “the objective lens of an unsophisticated

consumer, who, while ‘uninformed, naïve, or trusting,’ possesses at least ‘reasonable intelligence,

and is capable of making basic logical deductions and inferences.’” Smith v. Simm Assoc., Inc.,

926 F.3d 377, 380 (7th Cir. 2019) (quoting Pettit v. Retrieval Masters Creditor Bureau, Inc., 211

F.3d 1057, 1060 (7th Cir. 2009)). Whether the plaintiff herself was actually confused by the letter

is “unimportant” because “the unsophisticated consumer test is an objective one.” 3 Lox v. CDA,

Ltd., 689 F.3d 818, 826 (7th Cir. 2012) (quoting Williams v. OSI Educ. Servs., Inc., 505 F.3d 675,

677–78 (7th Cir. 2007)). Instead, courts ask “whether someone of modest education and limited

commercial savvy would likely be” confused by the letter. O’Boyle v. Real Time Resolutions, 910

F.3d 338, 344 (7th Cir. 2018); see also Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 415

(7th Cir. 2005) (“‘[A] mere claim of confusion is not enough: a plaintiff must show that the



       3
               In light of this objective standard and the fact that Plaintiff Miller seeks only
statutory damages, (see Compl. [1] ¶ 37), the court need not rule on Defendant SWC’s Motion to
Substitute Corrected Affidavit [56]. In that Motion, Defendant SWC moves to substitute a
corrected exhibit included as an attachment to Jeff Hazzard’s affidavit in Defendant’s Motion for
Summary Judgment [40]. Plaintiff Miller opposes this motion. (See Pl.’s Resp. to Def.’s Mot. to
Substitute Corrected Aff. [61].) The corrected exhibit shows that Miller’s lawyers communicated
with Defendant by letter before filing the lawsuit to explain that she was unable to pay the debt;
the letter says nothing about any confusion on her part regarding the identity of the creditor.
Because Miller need not show she was actually confused by SWC’s communications, however,
the corrected exhibit is unnecessary to the court’s resolution of the cross-motions for summary
judgment.

                                                  5
challenged language of the letters unacceptably increases the level of confusion.”) (internal

citation omitted).

        For claims brought under § 1692e of the FDCPA, alleging that a debt collector used false,

deceptive, or misleading statements in connection with the collection of a debt, the Seventh Circuit

categorizes statements in three ways. See Ruth v. Triumph P’ships., 577 F.3d 790, 800 (7th Cir.

2009). In the first category are “statements that plainly, on their face, are not misleading or

deceptive,” and for which the court requires no “extrinsic evidence to determine whether

consumers were confused.” Id. Instead, the court “grant[s] dismissal or summary judgment in

favor of the defendant based on [its] own determination that the statement complied with the law.”

Id.   The second category of statements consists of those “statements that are not plainly

misleading or deceptive but might possibly mislead or deceive the unsophisticated consumer.”

Id. To prevail, the plaintiff must “produc[e] extrinsic evidence, such as consumer surveys, to prove

that unsophisticated consumers do in fact find the challenged statements misleading or

deceptive.” Id. The third category of statements are “clearly misleading on their face.” Id. at 801.

In these cases, the court “grant[s] summary judgment for the plaintiffs without requiring them to

prove what is already clear.” Id.

        While the three categories of statements described in Ruth may “not formally apply to

§ 1692g claims,” the analysis is similar. Wood v. Allied Interstate, LLC, No. 17-CV-4921, 2018

WL 6830333, at *4 (N.D. Ill. Dec. 28, 2018); see also Lemke v. Escallate, LLC, 374 F. Supp. 3d

727, 733 (N.D. Ill. 2019). To comply with § 1692g(a), “the debt collector’s notice must state the

required information ‘clearly enough that the recipient is likely to understand it.’” Janetos v. Fulton

Friedman & Gullace, L.L.P., 825 F.3d 317, 321 (7th Cir. 2016) (quoting Chuway v. Nat’l Action

Fin. Servs., Inc., 362 F.3d 944, 948 (7th Cir. 2004)). The unsophisticated consumer is “protected

against confusion [in] whatever form it takes,” including “contradiction,” “overshadowing,” and “the

failure to explain an apparent though not actual contradiction.” Bartlett v. Heibl, 128 F.3d 497,

500 (7th Cir. 1997).    Accordingly, if a debt collector fails, “directly or indirectly,” to include

                                                  6
disclosures required by § 1692g(a), such as the name of the current creditor, the plaintiff may

prevail on summary judgment without providing extrinsic evidence of confusion. Janetos, 825

F.3d at 323; see also Chuway, 362 F.3d at 948 (“If it is apparent just from reading the letter that

it is unclear, . . . and the plaintiff testifies credibly that she was indeed confused and that . . . she

is representative of the type of people who received that or a similar letter, no further evidence is

necessary to [survive a defendant’s motion for summary judgment].”) (internal citations omitted).

To prevent dismissal when the letter is not facially confusing, the plaintiff must provide “evidence

beyond the letter” and her “own self-serving assertions that the letter is confusing,” such as “a

carefully designed and conducted consumer survey” or “an appropriate expert witness.” Durkin,

406 F.3d at 415; Chuway, 362 F.3d at 948.

        A.      Plaintiff Miller’s Motion for Summary Judgment

        Miller claims that SWC violated § 1692g(a)(2), which requires a debt collector to “send the

consumer a written notice containing . . . the name of the creditor to whom the debt is owed.”

Specifically, Miller asserts that SWC did not “effectively state the name of the creditor to whom

the debt was owed” because “[t]here is no such entity named MONI registered with the State of

Illinois to do business with Illinois consumers” and SWC “did not include any information in the

Letter sent to Plaintiff that Monitronics had been rebranded as MONI.” (Pl.’s Mem. of Law in

Supp. of Her Mot. for Summ. J. (“Pl.’s MOL”) [52] at 1–2.) As a result, Miller alleges that she was

confused about who she needed to pay. (Id. at 2.) Essentially, Plaintiff Miller contends that a

third-party debt collector fails to clearly identify the creditor to whom the debt is owed when the

entity named as creditor does business under a different name than it used at the time the

consumer incurred the debt.

        In Miller’s view, the dunning letter sent by SWC is confusing on its face, akin to Ruth

category three, because the letter called the creditor MONI rather than Monitronics International,

Inc. SWC, in contrast, insists that the letter falls into Ruth category one because it clearly

identifies the creditor as MONI. At the time SWC sent the debt collection letter, Miller was

                                                   7
unaware that Monitronics had rebranded as MONI. Neither party now disputes, however, that

Monitronics publicly rebranded as MONI in 2016 and was still operating under the name MONI

when SWC sent the debt collection letter to Miller in 2018. While Plaintiff disputes that listing

“MONI” as the creditor was clear enough to satisfy § 1692g, the record shows that the names

MONI and Monitronics refer to the same entity. (Pl.’s SOF ¶ 10; Def.’s SOF ¶ 9.)

       By clearly identifying the creditor, the debt collector ensures that the debtor knows to

whom her payment should be addressed and limits the “potential for fraud” by “unscrupulous

sender[s].” Janetos, 825 F.3d at 324–25. The dunning letter must identify the current creditor

clearly enough that “a consumer wishing to verify that a payment would extinguish her obligation

could [ ] contact the current creditor to confirm that paying the letter-writer would be the proper

course of action.” Id. Beyond this, the FDCPA does not require debt collectors to identify the

creditor in any specific manner or using any specific terminology. See Smith, 926 F.3d at 380.

       Moreover, a debt collection letter is not plainly confusing in violation of FDCPA § 1692g

simply because the debt collector does not identify the creditor by its full business name or legal

name of incorporation. See id. (citing Leonard v. Zwicker & Assocs., P.C., 713 F. App’x 879, 883

(11th Cir. 2017) (“[N]o bright-light rule requires a debt collector to always identify the creditor by

its full business name in order to avoid liability under § 1692g. Rather, . . . a debt collector may

use the creditor’s full business name, the name under which the creditor usually transacts

business, or a commonly used acronym.”)). Courts within this circuit have found that collection

letters referring to creditors by shortened names or variations on their legal names are not plainly

false or confusing. See, e.g., Stricklin v. First Nat. Collection Bureau, Inc., No. 3:10-CV-01027-

JPG-SCW, 2012 WL 1076679, at *6 (S.D. Ill. Mar. 30, 2012) (rejecting the plaintiff’s argument

that it was plainly misleading under § 1692e to refer to the original creditor as “Sprint Services”

rather than “Sprint Nextel Corporation”); Bode v. Encore Receivable Mgmt., Inc., No. 05-CV-1013,

2007 WL 2493898, at *5 (E.D. Wis. Aug. 30, 2007) (concluding that identifying the creditor as

“Capitol One Services, Inc.” rather than “Capital One Bank” was not plainly false or confusing in

                                                  8
violation of § 1692e or § 1692g(a)(2)); see also Eul v. Transworld Sys., No. 15-CV-7755, 2017

WL 1178537, at *30–31 (N.D. Ill. Mar. 30, 2017) (finding at the motion to dismiss stage that a

failure to identify a creditor by its full legal entity name was not false or misleading as a matter of

law). Monitronics was publicly doing business under the name MONI. Accordingly, it is not

obvious that using the name MONI in the dunning letter to identify the creditor to whom Miller

owed her debt would confuse the unsophisticated consumer.

       In reliance on Osideko v. L J Ross Assocs., Inc., Miller insists that she is entitled to

summary judgment because any unsophisticated consumer would be confused by SWC’s failure

to identify the creditor as Monitronics, the name MONI previously used in transactions with

customers, and by SWC’s failure to clarify MONI’s relationship with Miller. No. 18-CV-3147, 2019

WL 1915666 (N.D. Ill. Apr. 30, 2019). Miller’s reliance on Osideko, however, is unavailing. In

Osideko, the debt collector identified the creditor as “Wec (2134) (PEOPLE’S GAS & COKE

COMPANY).” Id. at *2. The creditor’s full legal name was Wec Energy Group, Wec was the

creditor’s “commonly used acronym or shortened name,” and People’s Gas & Coke Company

was the name the creditor usually used in transactions with customers.                 Id.   In these

circumstances, the district court had no trouble concluding that the defendant debt collector was

entitled to judgment on the pleadings o the debtor’s § 1692g(a)(2) claim. The defendant’s victory

in that case hardly supports a ruling in favor of Miller here; contrary to what Miller implies, Osideko

does not impose a requirement that a debt collector use the name of the creditor that the debtor

“would be more likely to recognize” such as “the one under which [the creditor] usually transacts

with [the debtor],” nor the creditor’s legal name. Id. Rather, the court explained that referring to

a creditor in a letter by both an acronym and its popular name “should not count against [the debt

collector].” Id. The Seventh Circuit in Smith, affirming summary judgment in favor of a debt

collector, reached a similar conclusion. There, the letter identified Comenity Capital Bank as the

“Original Creditor” but also provided the name of the “Client,” which was PayPal Credit. Smith,

926 F.3d at 380. The court stated that the letter helpfully provided “a whole picture of the debt for

                                                  9
the consumer” by identifying the creditor’s full name and its commercial name that the consumer

would recognize, but notably did not require a debt collector to do so. Id. at 381.

       While additional information about a creditor, such as other names by which it is known,

may help dispel a debtor’s confusion about the nature of a debt, nothing in § 1692g or the Seventh

Circuit’s case law requires identifying the creditor in a certain way. See Smith, 926 F.3d at 381.

Indeed, by identifying the creditor by multiple names, SWC could have “mudd[ied] the waters” in

a way that would be more confusing to an unsophisticated consumer. Osideko, 2019 WL

1915666, at *2; see, e.g., Braatz v. Leading Edge Recovery Sols., LLC, No. 11-CV-3835, 2011

WL 9528479, at *1 (N.D. Ill. Oct. 20, 2011) (identifying the creditor as both LVNV and CITIBANK);

Walls v. United Collection Bureau, Inc., No. 11-CV-6026, 2012 WL 1755751, at *1 (N.D. Ill. May

16, 2012) (identifying Resurgent as the “Client” and LVNV as the “Current Owner”).

       Defendant SWC stresses that, like the debt collector in Osideko, it included Miller’s

customer number with Monitronics under the heading “Creditor Account No.” to provide additional

context about the debt. In Osideko, the court found that a similar letter that listed “a single account

number” and referred to “a single entity” as the creditor, complied with § 1692g. 2019 WL

1915666, at *3. Courts in other circuits, as well, have observed that including the debtor’s account

number with the creditor can reduce the unsophisticated consumer’s confusion. See Eger v. Sw.

Credit Sys., L.P., 17-CV-0819 (SJF)(AYS), 2019 WL 1574802, at *5 (E.D.N.Y. Apr. 11, 2019)

(“[E]ven the least sophisticated consumer is assumed to know how to verify his or her account by

cross-referencing it to the account number provided.”); Taylor v. MRS BPO, L.L.C., 17-CS-01733

(ARR)(RER), 2017 WL 2861785, at *3 (E.D.N.Y. July 5, 2017) (“Even an unsophisticated

consumer could match the last four digits of the account number to her former credit card and

recognize that the “CLIENT ACCT#” referred to her account with [the creditor].”) Including the

account number may not eliminate all possibility of confusion, but SWC’s straightforward use of

“Creditor” to identify MONI, coupled with Plaintiff’s corresponding account number, certainly



                                                  10
improves the letter’s clarity by permitting Miller to cross-check the account number with her own

records.

       Miller cites one other district court decision to support her contention that SWC’s collection

letter was plainly confusing due to its failure to explain Monitronics’ name change in the body of

the collection letter. See Dickenson v. Townside T.V. & Appliance, Inc., 770 F. Supp. 1122 (S.D.

W. Va. 1990). Dickenson was addressing a different question, however: whether the FDCPA

applies to a creditor collecting its own debts instead of hiring an independent debt collector. A

creditor is bound by the FDCPA’s provisions directed at debt collectors when it uses “any name

other than its own” to collect a debt. 4 Id. at 1128. The Dickenson court explained that “a creditor

may use any established name under which it is known, to collect its debts from a particular debtor

as long [as] it has consistently dealt with such debtor since the beginning of the credit relationship

at issue under such name.” Id. If, however, “a creditor undergoes a permissible name change

during the course of a credit relationship,” the creditor should “inform[ ] the debtor at issue of its

name change” to avoid falling “within the realm of the FDCPA.” Id. at 1128 n.7. This rule

addresses a concern that creditors using different names to collect debts than they normally use

in transactions with customers are less constrained by a “desire to protect their good will,” and

so, like independent debt collectors, might engage in harassing or abusive debt collection

practices. Id. at 1129–30. In the case before this court, Plaintiff has not alleged that MONI used

a different name from the one it uses in customer transactions in order to deceive customers or

to avoid scrutiny for abusive debt collection practices. Nor could there be: MONI was not acting

as a debt collector, so its name change is not governed by the FDCPA. Moreover, the debt

collector with whom Miller has dealt has consistently gone by the name Southwest Credit



       4
                The FDCPA does not apply to creditors seeking to collect debts in their own
names. Rather, the FDCPA applies only to debt collectors, defined as those who collect the debts
of another, or a creditor who “uses any name other than his own which would indicate that a third
person is collecting or attempting to collect such debts.” 15 U.S.C. § 1692a(6); see also Ruth,
577 F.3d at 796.

                                                 11
Solutions. Accordingly, even if Dickenson were binding authority, it would not require SWC to

explain Monitronics’ rebranding in the debt collection letter.

       Finally, Miller cites Lox v. CDA, Ltd. in support of her contention that consumers have no

obligation to seek clarification if they are confused by the language in a dunning letter. See Lox,

689 F.3d at 826 (citing Gonzalez v. Arrow Fin. Servs., L.L.C., 660 F.3d 1055, 1062 (9th Cir.

2011)). It is correct that a dunning letter “must state the required information clearly enough that

the recipient is likely to understand it.” Janetos, 825 F.3d at 321 (internal quotation omitted). But

“[i]t is impossible to draft a letter that is certain to be understood by every person who reads it.”

Chuway, 362 F.3d at 948. And debt collectors have no obligation under the FDCPA to detail the

debtors’ account history in the initial 1692g written notice to preempt all potential sources of

confusion. Instead, § 1692g only requires debt collectors to provide this type of clarification

following a request for information or a notice of dispute from the consumer. See 15 U.S.C.

§ 1692g(a)(4) (describing the process to verify a debt following a consumer dispute); 15 U.S.C.

§ 1692g(a)(5) (requiring debt collectors to provide the name and address of the original creditor

on request). The debt collection letter SWC sent to Miller in 2018 clearly identifies a single entity,

MONI, as the creditor to whom Miller’s debt was owed. The court therefore finds that the collection

letter was not confusing on its face.

       B.       Defendant SWC’s Motion for Summary Judgment

       Plaintiff Miller has not shown that the collection letter sent by Defendant SWC is plainly

confusing, but the court recognizes she can argue that SWC’s letter could be confusing to an

unsophisticated consumer unfamiliar with Monitronics’ rebranding to MONI. See, e.g., Stricklin,

2012 WL 1076679, at *7; Bode, 2007 WL 2493898, at *5; see also Schneider v. TSYS Total Debt

Mgmt., Inc., No. 06-C-345, 2006 WL 1982499, at *3 (N.D. Ill. July 13, 2006) (finding, at the motion

to dismiss stage, that a dunning letter identifying the creditor as “Target” could be confusing

because there are several businesses with the word “Target” in their names). Miller claims that

she was personally confused about the creditor’s identity because she did not know about

                                                 12
Monitronics’ name change. But to survive SWC’s motion for summary judgment, Miller needed

to provide the court with evidence beyond her subjective confusion, such as consumer surveys

or expert witnesses, to show that SWC’s letter “unacceptably increases the level of confusion” for

“a significant fraction of the population.” Durkin, 406 F.3d at 415, 419. Miller has provided no

such extrinsic evidence.

        Miller partly bases her confusion about the creditor’s identity on her inability to find a

business entity called MONI registered with the State of Illinois after searching the Illinois

Secretary of State’s registry. 5 (Pl.’s SOF ¶ 16.) This is insufficient to create a genuine issue of

material fact for trial for three reasons. First, a missing entry in the Illinois Secretary of State’s

Business Search is not enough to deny that a business entity exists. Second, that Miller was

confused by the Illinois Secretary of State Business Search results does not necessitate a finding

that identifying the creditor as MONI, the name Monitronics was using at the time, would

“unacceptably increase[ ] the level of confusion” for the unsophisticated consumer. Stricklin v.

First Nat. Collection Bureau, Inc., No. 3:10-CV-01027-JPG-SCW, 2012 WL 1076679, at *7 (S.D.

Ill. Mar. 30, 2012) (“[Plaintiff] bases [her] confusion [ ] on looking up [the creditor] on the Illinois

Secretary of State website business search. The Court does not find this claim credible as it does

not believe an unsophisticated consumer, who is uninformed, naïve, or trusting, would use the

Illinois Secretary of State website in the first place.”) (internal citation omitted). As discussed



        5
                  Because the parties do not dispute that MONI is the new name for Monitronics
International, Inc. after its corporate rebrand, the court need not address the parties’ conflicting
Google search results for the term “MONI.” (Def.’s Resp. to Pl.’s Mot. for Summ. J. (“Def.’s
Resp.”) [62] ¶ 13; Pl.’s Reply to Def.’s Resp. [62] at 3–4.) Plaintiff asserts that an unsophisticated
consumer seeking clarification about the identity of a creditor referred to as “MONI” would not
discover “that MONI and Monitronics are the same” by conducting a Google search using the
terms “Illinois” and “MONI.” (Pl.’s MOL, at 9.) Defendant, in contrast, contends that the top
Google search result for the term “MONI” is an article describing how Monitronics rebranded as
MONI in 2016. (Def.’s Resp. at 6.) The results of a Google search are not enough to make a
dunning letter confusing. The FDCPA requires debt collectors to disclose the name of the creditor,
and MONI is the name of the creditor. If a consumer believes she has never done business with
the entity listed as the creditor in a dunning letter, the FDCPA provides an avenue to verify the
validity of the disputed debt. See 15 U.S.C. § 1692g(a)(4).

                                                  13
above, the FDCPA does not require debt collectors to identify creditors by their full legal names,

and in many situations, a name other than a businesss’ legal one may be more recognizable to

consumers. Third, and most importantly, a business entity search on the Secretary of State

website is not the type of reliable extrinsic evidence of consumer confusion, like “a carefully

designed and conducted consumer survey” or “an appropriate expert witness,” that the Seventh

Circuit has required to create a genuine issue of material fact for trial. Durkin, 406 F.3d at 415.

       The question for purposes of the FDCPA is not whether Miller was actually confused by

SWC’s letter, but whether an unsophisticated consumer receiving a debt collection letter

identifying a single business entity as the creditor would be confused about who she needed to

pay.   Miller’s claimed subjective confusion stemming from her unique account history with

Platinum and Monitronics does not make SWC’s identification of MONI as the creditor inaccurate

or unclear to the unsophisticated consumer. Cf. Harrer v. RJM Acquisitions, LLC, No. 10-CV-

7922, 2012 WL 162281, at *4 (N.D. Ill. Jan. 9, 2012) (“The unsophisticated consumer knows his

account history.”) (citing Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 646 (7th Cir. 2009)).

Because Miller has not provided extrinsic evidence to suggest otherwise, she has not met her

burden of proof to avoid summary judgment. See Chuway, 362 F.3d at 948. Defendant SWC’s

motion for summary judgment is granted.

                                          CONCLUSION

       The collection notice that SWC sent Ms. Miller in 2018 is not confusing on its face. It could

potentially be confusing to the unsophisticated consumer, but Miller’s failure to produce any

extrinsic evidence of consumer confusion defeats her FDCPA claim. Plaintiff Miller’s motion for

summary judgment [51] is denied, and Defendant SWC’s motion for summary judgment [40] is

granted. Motion for class certification [34] and motion to strike [44] are stricken as moot.




                                                14
                         ENTER:




Date: October 16, 2019   ____________________________________
                         REBECCA R. PALLMEYER
                         United States District Judge




                          15
